El Juez Asociado Sil MacLeaky,
emitió la siguiente opinión del Tribunal.
El demandado en esta' causa fué declarado culpable á virtud de acusación debidamente presentada el día 23 de Septiembre de 1904, por haber seducido mediante pro - mesa de matrimonio á una -mujer que en dicha acusación se menciona, habiendo sido juzgado por la Corte de Dis-trito de Aguadilla en 12 de Octubre último y declarado culpable de acuerdo con la acusación.
El 17 del mismo mes fué sentenciado á pagar una inulta de quinientos dollars ó á ser encarcelado en la Peniten-ciaría por el término de un año, con trabajos forzados y al pago de todas las costas. De la referida sentencia el acusado apeló á esta Corte, habiendo su abogado pre-sentado un amplio alegato como asimismo argumentado oralmente con mucho cuidado y habilidad.
Pero al examinar los autos solamente un punto apa-rece haber sido reservado mediante una excepción pre-via propiamente tomada, y ese fué que la Corte bahía *368rehusado suspender el juicio á consecuencia de la in-coinparecencia del Dr. Gfuzmán Rodríguez, testigo de la parte demandada, que fué el Dr. que hizo un exámen á la mujer ofendida y presentó informe de su condición física. Aparece que este testigo fué dehitamente citado, y que no compareció' á su propio tiempo. Durante el juicio el Abogado del demandado trató de presentar el infor-me hecho por el médico, que fué debidamente excluido, y entonces pidió la suspensión de los procedimientos, has-ta que pudiera hacerse la comparecencia de dicho mé-dico. Su petición fué rechazada por la Corte á hr que el presentó objeción en debida forma. 'Ciertamente que esta actitud de parte de la Corte estaba dentro dé la dis-creción del Juez, no demostrando los autos que se haya abusado de dicha discreción por lo cual su acción no será anulada por' esta Corte.
Con su alegato, que fué presentado en esta Corte el día 11 de Febrero último, el abogado del demandado y ape-lante presentó ciertos documentos que pidió fuesen to-mados en consideración como parte del record. Fueron admitidos provisionalmente y sin perjuicio á la causa. Los documentos son los siguientes:
lo.- — 'Copia certificada de la demanda jurada y presentada ante el Juez de Paz de Añasco por Ramón Arce, hermano de la mujer ofendida.
2o. — Una copia certificada del informe dado al Juez de Paz por el Dr. G-uzmén Rodríguez, que examinó á la parte perjudicada.
3o. — La opinión del D-r. Font y Guillot, quién también exami-nó á. la mujer ofendida y al niño que nació.
4o. — Una copia certificada del Registro Civil relativa á la inscrip-ción de nacimiento -del referido niño.
oo. — Una copia del documento notarial en que aparece 1-a de-claración de Agripina Ramos, relativa á la fecha de s-u embarazo, y de la presentación de six niño á fin de que pudiera ser reco-nocido por el Dr. Font y Guillot.
Los documentos, jiara que puedan tener validez en *369esta- Corte, debieron haberse, presentado debidamente acompañados de una moción, ante la Corte sentenciado;-ra, y allí ser tomados en consideración y revisados, si aquella. Corte lo determinaba. No habiéndolos, presen-tado en la Corte sentenciadora, no pueden ser tomadós en consideración en'esta Corte, pues ellos no forman par-te del record de esta causa.
Una de las primeras objeciones presentadas por el apelante contra el fallo de la Corte inferior es que dicho apelante fué declarado culpable del crimen de seducción, de acuerdo- con la acusación, y que allí aparece haber incertidumbre con respecto á la fecha que se alega en la acusación y la fecha demostrada en el juicio, con res-pecto á cuando fué cometida. Esta disparidad no tiene importancia porque de acuerdo con las Secciones 78 y 82 del Código de Enjuiciamiento Criminal solamente es necesario que la acusación probara que la ofensa fué cometida en alguna época anterior á su presentación, y no se necesita declarar en la acusación el día preciso en que la ofensa fué cometida, excepto cuando el tiempo es elemento necesario en la ofensa. Con respecto á la prueba, no necesita que corresponda exactamente coa. las fechas presentadas en la acusación, y es suficiente, si muestra que el crimen fué cometido en cualquier tiem-po dentro de las fechas prescritas por el estatuto de limitaciones. El estatuto de limitaciones en este caso es -tres años, de acuerdo con la sección 78 del Código Penal; de aquí que la prueba producida en el juicio con. respecto á la comisión del delito era suficiente.
La sentencia de la Corte de Distrito habiendo versado respecto á la culpabilidad del acusado según el cargo que se le imputaba en la acusación, meramente indicó que era culpable del crimen por el cual se le declaraba culpable en la acusación y que por la prueba todas las alega-ciones materiales expuestas allí fueron probadas á sa-' *370tisf acción - de la Corte. Por esta razón esta objeción presentada por el apelante debe ser desestimada. .
Se alega además que la acusación no contiene todos ios requisitos prescritos por los estatutos para tener vali-dez. Comparando el documento por sí mismo con la Sección 82 del Código de Enjuiciamiento Criminal que prescribe cuales son los elementos esenciales de una acu-sación, se verá que el presentado en este caso es amplia-mente suficiente para justificar el juicio y convicción del acusado.
Otra objeción presentada por el Abogado del apelante es que el acusado fue declarado culpable por el único testimonio de la parte ofendida, sin haber pruebas qiic corroboraren tal testimonio. Alega que de acuerdo con la Sección 250 del Código de Enjuiciamiento Criminal es necesario que el testimonio de.la persona perjudicada esté corroborado por otro testigo, á fin de basar una convicción. La corroboración es necesaria cuando liay acusaciones de acuerdo con la Sección 260 del Código Penal, pero no en casos que surjan de acuerdo con la Sección 268 del Código Penal de California.
Esto es según decisiones de la Corte Suprema de California dictadas sobre una sección del Código Penal ente-ramente análoga, realmente idéntica á la nuestra. Com-párese la Sección 261 del Código de Puerto Rico con la Sección 268 del Código Penal de California.
El Pueblo contra Wood, 118 California, 672.
Al comparar la Sección 250 del Código de Enjuicia-miento Criminal de Puerto Rico con la Sección '1108 del Código Penal de California se hallará que son idénticas, y que hacen referencia á otros crímenes distintos al que se imputa en el presente caso: entre otros, la sustracción de una mujer con el fin de prostituirla, y que por ninguna de ellas se necesitan pruebas corroborantes en casos de se-ducción bajo promesa de matrimonio.
El abogado del apelante hace además un gran esfuer-*371zo á fin de que esta Corte conceda un nuevo juicio me-diante presentaciones de declaraciones juradas y otros documentos, presentando nuevas pruebas. Parece creer dicho Abogado que la Corte Suprema puede conceder nuevo juicio por las razones referidas en el estatuto, y que se encuentren en el Código de Enjuiciamiento Criminal, Capítulo VIL Véanse, los Estatutos Revisados, páginas 690 et seq.
En la Sección 301 del Código de Enjuiciamiento Criminal se hallará que “un nuevo juicio es un nuevo exá-men de la cuestión en la misma corte, ante otro jurado, después que se haya dado el veredicto.” Esto demues-tra que el Capítulo VII del Código de Enjuiciamiento Criminal no tiene referencia alguna al procedimiento de la Corte Suprema, sino, que se refiere solamente á las Cortes sentenciadoras, y el esfuerzo del Letrado sobre este punto ha sido mal dirigido.
El abogado del demandado ha analizado detenida-mente el delito de seducción y lo divide entre sus dife-rentes partes esenciales, tomándolas una por una, y dis-cutiéndolas ámpliamente, esforzándose en demostrar que la prueba deja de presentar la comisión del delito. Por una comparación de la prueba aducida durante el juicio, con la definición de la ofensa en la sección 261 del Códi - go Penal, se verá que cada uno de los requisitos esen-ciales del crimen fué probado por suficiente prueba.
No fué necesario probar afirmativamente que la mujer perjudicada era virgen; ella pudo haber perdido su virgi-nidad y aún haber sido una mujer hasta entonces re putada por pura. No hay nada en la prueba qué de-muestre que la persona perjudicada no.era casta. Algu-nos de los testigos declararon que era ligera y quizás un poco alegre, pero ninguno de ellos dijo que era una mujer no reputada por pura. Tampoco es necesario que la prueba muestre claramente que el seductor pro-metió casarse eon la mujer ofendida cumpliendo así su *372projiósitó, y que el consentimiento de ella fue expresa-mente dado teniendo en cuenta tal consideración. Es muy suficiente que las circunstancias sean tales que ga-ranticen que el acto no se; hubiera realizado sino me-diante tal promesa. Vease Pueblo contra Wallace 109 California 611.
Los liecbos de este caso muestran que el demandado-visitaba la casa de la mujer ofendida en concepto do novio y que se sabía por la familia que ellos estaban com-prometidos para casarse. Creemos que esta prueba es suficiente para sostener el fallo cuando no está contra-dicho por ninguna otra circunstancia.
Un exámen cuidadoso de todas,las autoridades cita-das por el abogado del apelante deja de mostrar cual-quier precepto legal que impediría que la convicción en este caso tuviera validez. Por cuanto de acuerdo con la ley y los hechos, según se lian desarrollado en los autos, el demandado fue debidamente declarado culpable, el fa-llo de la Corte sentenciadora debe confirmarse.

Confirmada.

Jueces concurrentes: Sres Presidente Quiñones y Aso-ciados, Hernández, Eigueras y Wolf.